DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37 recites “further comprising the data processing unit”; the data processing unit is already positively recited as part of the invention in claim 19. It is not clear if this is the same unit or an additional unit; for the purposes of examination it will be treated as the former, but correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19-23, 26-37, 40, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mcivor (US 2002/0023852) in view of Funderburk (US 2004/0133164) and Gavronsky (US 6022368).
Regarding claim 19, Mcivor discloses an apparatus, comprising: an introducer (element 14) including a lower portion having a sharp distal end configured for piercing through a skin layer (element 44); an analyte sensor (element 12); a housing (element 30) including: an upper surface having a first aperture (figure 2, element 42), and a bottom surface having a second aperture (figure 2, element 40), wherein the introducer is configured to pass through the first aperture and the second aperture (figure 2). Mcivor does not explicitly disclose the housing 
Funderburk teaches an apparatus comprising an analyte sensor (element 272) and a data processing unit (paragraph [0083], the control unit 44 includes mounting unit 77). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mcivor with all of the processing components consolidated into the housing, as taught by Funderburk, in order to minimize the overall size of the system. Mcivor, as modified, also does not disclose a guard segment for the analyte sensor and introducer. Gavronsky teaches an apparatus comprising an element including a lower portion having a sharp distal end configured for piercing through a skin layer (element 40) and a guard segment for the introduced sharp (element 36), where the guard segment’s “top” portion comprises a flange proximate to the “bottom” surface of the device (figure 3, see the remainder of element 34).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Mcivor, as modified, with a guard segment, as taught by Gavronsky, in order to prevent accidental needle sticks. The Examiner notes that, as modifying Mcivor, the device having a bottom to which the guard and flange are proximate would be the housing.
Regarding claim 20, Gavronsky’s guard segment is configured to substantially cover the lower portion of any inserted object (figure 3); as modifying Mcivor this would include the introducer and a lower portion of the analyte sensor.  


Regarding claim 22, Gavronsky’s the guard segment is configured to maintain the inserted components, including the lower portion of the introducer and a lower portion of the sensor, in a substantially sterile environment (column 3 line 66 to column 4 line 18).  
Regarding claim 23, Gavronsky’s the guard segment is configured to be removed from the lower portion of the introducer prior to insertion through the skin layer (column 4, lines 58-64).  
Regarding claim 26, Gavronsky’s the guard segment comprises a proximal end and a distal end, wherein the proximal end of the guard segment is adjacent to a bottom surface of the device (figure 3).  
Regarding claim 27, Gavronsky’s distal end of the guard segment covers the sharp distal end of the introducer (figure 3).  
Regarding claim 28, Mcivor further discloses an adhesive patch (element 32), wherein the adhesive patch includes an opening through which the introducer and the analyte sensor pass (figure 2).  
Regarding claim 29, Mcivor further discloses that the opening of the adhesive patch and the second aperture of the data processing unit are substantially aligned (figure 2).  
Regarding claim 30, Gavronsky’s proximal end of the guard segment is adjacent to the location of the inserted sharp (figure 3); as modifying Funderburk it would be adjacent to the second aperture of the data processing unit and the opening of the adhesive patch.  

Regarding claim 32, Mcivor further discloses that the upper portion of the analyte sensor is disposed in the housing (figure 2, the portion extending horizontally to reach element 28).  
Regarding claim 33, Mcivor further discloses that the upper portion of the analyte sensor includes an upper segment that is at an angle to the lower portion of the analyte sensor (figure 2). Mcivor does not disclose the angle as being 90°. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have made the portions perpendicular, since Applicant has not disclosed use of this particular exact angle as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the sensor configuration of Mcivor. Moreover, it appears that any angular junction between portions of the sensor would perform equally well to allow easy insertion while maintaining a low housing profile. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mcivor with the upper portion of the sensor perpendicular to the lower portion, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Mcivor.

Regarding claim 35, Gavronsky’s the guard segment comprises a substantially cylindrical shape (figure 3).  
Regarding claim 36, the proximal end of Gavronsky’s guard segment includes a top portion having a first diameter, wherein the distal end of the guard segment comprises a second diameter, and wherein the first diameter is greater than the second diameter (figure 3).
Regarding claim 37, Mcivor further discloses the analyte sensor, the introducer, and the housing forming an integrated assembly (figure 2); as modified by Gavronsky to enclose the lower portions of each, at least the analyte sensor and the introducer are thus maintained in a substantially sterile environment.   
Regarding claim 40, Mcivor further discloses that the first aperture away from edges of the upper surface of the housing (figure 1), but does not explicitly recite it being in the center of the upper surface of the data processing unit. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have placed the aperture in the center, since Applicant has not disclosed use of this particular location as providing a particular advantage, solving a stated problem, or serving a different purpose than that of Mcivor. Moreover, it appears that placing the aperture near the center, as shown by Mcivor, or in the center, as shown by Applicant, would perform equally well to allow insertion of a sensor. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mcivor with the aperture in the center of the upper surface of the housing, because such a modification would 
Regarding claim 41, Mcivor further discloses that at least a portion of the analyte sensor is configured to pass through the second aperture (figure 2).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mcivor, as modified and applied above, and further in view of Goode (US 2006/0258929).
Mcivor, as modified, does not disclose self-sealing apertures. Goode teaches a similar apparatus including an introducer (element 72) and analyte sensor (element 32) which are inserted through an aperture in a data processing unit (figures 8A-8D), where the aperture is self-sealing (paragraph [0168]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Mcivor, as modified, with self-sealing apertures, as taught by Goode, in order to prevent fluid from entering.

Response to Arguments
Applicant’s arguments with respect to the rejections under 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments directed to Funderburk and Gavronsky are directed to whether these references disclose a data processing unit housing with upper and lower apertures; Mcivor teaches such a housing, as set forth above, and Funderburk is cited only to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           /CHRISTIAN JANG/Primary Examiner, Art Unit 3791